DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
 
Specification
The disclosure is objected to because of the following informalities: The specification includes inconsistent reference numerals.  The specification refers to “the hand 15”, “upper end 15”, “lower end 15”, and “upper end 13” (see first three paragraphs of the “Description of Current Embodiments” section).  It appears that these should be corrected to refer to “lower end 15” and “upper end 13” since the lower end is designated as 15 in the drawings and the upper end is designated as 13 in the drawings.  It appears that “15” after “hand” should be deleted (first paragraph of the “Description of Current Embodiments” section).
Appropriate correction is required.
SM , or ® following the term.  Similarly, the trademark Lycra® should be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The recitation in claims 1 and 22 of the open lower end being configured for “compressible movement” of the sleeve to a desired position presents new matter.  The movement of the apparatus was not previously disclosed as compression, i.e. the apparatus was not disclosed as “compressible” in the application as originally filed. The original application discloses that the device is “retracted”. The meaning/scope of “retracted” (or retractable) is not necessarily the same as “compressible”. The device was not disclosed as being compressible.  This rejection may be overcome by amending the claims to change the term “compressible” to “retractable”.
The recitation in claims 3 and 22 of the upper end and lower end being “substantially the same width” is new matter. The application as originally filed does not disclose that the upper end and lower end are the same width. The specification discloses that the sleeve has “a tubular configuration of any shape as best shown in FIG. 1 and 2”.  Fig. 1 appears to show the tubular configuration as having a smaller width at the upper end 13 than at the lower end 15. 
The recitation in claim 20 of an interior surface and an exterior surface being the “same layered material” presents new matter. The application as originally filed does not disclose that the interior surface and exterior surface are the same material, nor does it disclose that the interior surface and exterior surface are made of a “layered” material.  



Claims 1-6, 8-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The recitation in claims 1 and 22 of an “antibacterial fabric” is not enabled by the specification. The specification does not adequately disclose how the fabric is rendered antibacterial, or in what manner it is considered to be “antibacterial”.  One of skill in the art would be aware of numerous ways in which a fabric or material may be rendered antibacterial (e.g. antibacterial or antimicrobial finishes, antimicrobial agents or bactericides incorporated into the material, use of fibers which have antibacterial properties such as bamboo, use of antibacterial particles or salts such as silver, etc.), however it is not clear from applicant’s disclosure whether applicant merely considers the material to be “antibacterial” due to the material providing a barrier to bacteria, or whether the material itself was treated or manufactured in a way that enables it to kill microorganisms.  Applicant’s provisional application (63/000,715) discloses in line 1 of the specification an “Anti-bacterial slip on device”, however the term “antibacterial” is not further used in the specification. The provisional application discloses only the use of 
To the extent that “anti-bacterial” in the present application is indicating bactericidal properties of the material, this is not supported by applicant’s provisional application and thus the claims which recite this feature (claims 1 and 22, and the claims dependent thereon) would not receive the priority date of the provisional. In this case, the claims would have an effective filing date of 06/02/2020. In the case that the present application uses “anti-bacterial” to indicate that the material provides a barrier to bacteria, in the manner of Tyvek®, the claims are supported by the provisional application and would have an effective filing date of the provisional (03/27/2020).
	Claim 20 is not enabled by the original disclosure because the disclosure does not adequately describe how the surfaces are formed of a “layered material”, while the sleeve is made of a “single layer” of fabric (as recited in claim 1 and described in the specification).  It is unclear whether a layered material is added to the single layer of fabric, and if so, where this layered material is provided, and/or how it is incorporated into the sleeve structure.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, and  20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the trademarks/trade names Tyvek® and Lycra®. . Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify the material of the apparatus and, accordingly, the recitation is indefinite.
In claim 17, the recitation “the adjustable sleeve is glued” renders the claim indefinite, since it is unclear to what it is glued.  It is unclear how this gluing is structurally related to the sleeve structure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 4,893,372) in view of Ando et al (US 2018/0355525).
Wenzel discloses a protective apparatus comprising: 
an adjustable sleeve (see sleeve 1 in Fig. 1-4) made of a single layer of fabric (see Figs. 2-3; col. 1, lines 35-38 and col. 2, lines 15-22 and 31-43; the towel is a single layer which is folded over into a double thickness tubular shape as described in col. 2, lines 31-43 and shown in Figs. 1-2) configured to be independently worn to enclose a 
an open upper end of the adjustable sleeve (an open upper end is formed near 2; Figs. 1-2) and an open lower end (3) of the adjustable sleeve (see 3 in Figs. 1-2),
the open upper end of the adjustable sleeve configured for placement on the forearm or the wrist of the user (see Fig. 2), wherein the open upper end of the adjustable sleeve includes elastic (2) that secures the open upper end of the adjustable sleeve into place onto the forearm or the wrist of the user (col. 2, lines 15-18); and
the open lower end of the adjustable sleeve configured for compressible movement of the adjustable sleeve to a desired position along the forearm, the wrist, and the hand of the user (the apparatus is capable of being used as claimed; the material of the sleeve of Wenzel and soft and bendable, and therefore is capable of being scrunched or compressed in a desired position along the forearm, wrist, or hand as claimed), wherein the open lower end (3) of the adjustable sleeve is configured to not secure to the forearm, the wrist, and the hand of the user (see Fig. 2; col. 2, lines 60-64).
Wenzel does not disclose that the fabric is antibacterial, however it is well known to use antibacterial fabrics for such devices.  Ando discloses an antibacterial fabric which may be used as towel [0054]. Ando teaches that the antibacterial fabric is a cloth which inhibits the growth of bacteria and maintains antibacterial effect longer than conventional antibacterial materials and is safer than chemically treated antibacterial fabrics (see Abstract and paras. 0010-0011, 0029, and 0031).  Since Ando discloses that the cloth may be used for a dish towel [0054], one of skill in the art would be 
Regarding claim 2, Wenzel discloses the elastic (2) is provided in a band of the open upper end of the adjustable sleeve (Figs. 1-2; col. 2, lines 15-18) and is configured to be the only point of securing attachment on the forearm, the wrist, and the hand of the user (Figs. 1-3). A hem is illustrated at the upper end, forming a band (see Figs. 1-2) with the elastic provided in the hemmed edge (band), however Wenzel does not specifically disclose that the elastic is “sewn” into the band (hem). Hemmed edges of garments are typically formed by sewing, since sewing is an economical, convenient, and easy way to secure a hemmed edge. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hemmed band of Wenzel by sewing since sewing is a conventional way to form a hemmed edge, and is economical, convenient, and easy to perform.
Regarding claim 4, the adjustable sleeve of Wenzel is configured to cover the forearm, the wrist, and the hand of the user in an extended position to mitigate spread of diseases and viruses (see Fig. 2; the sleeve of Wenzel is shown as covering the forearm, wrist, and hand and is capable of mitigating spread of diseases and viruses as claimed, since it covers the wearer). 

Regarding claim 5, the adjustable sleeve of Wenzel can be compressed from the open lower end of the adjustable sleeve toward the open upper end of the adjustable sleeve to a desired position (i.e. the sleeve of Wenzel is capable of being compressed since the sleeve is made of flexible, bendable material and is connected only by the elastic and therefore is capable of being repositioned and/or scrunched or pushed up as needed for a particular use). 
Regarding claim 6, the adjustable sleeve of Wenzel is configured to cover the forearm and the wrist of the user in a compressed position to mitigate spread of diseases and viruses (the sleeve of Wenzel is capable of covering the forearm and wrist in a compressed position since it can be scrunched up or compressed due to its flexibility and can be repositioned as needed for a particular use, and would be capable of mitigating spread of diseases and viruses as claimed). 
Regarding claim 8, the adjustable sleeve of Wenzel is not attached to any other garment or device to mitigate spread of diseases and viruses (the sleeve is not attached to any other garment or device when used as shown in Figs. 1-4). 

Regarding claim 10, the adjustable sleeve is configured to cover the forearm, the wrist, and the hand of the user to prevent the forearm, the wrist, and the hand of the user from directly contacting a surface to mitigate spread of diseases and viruses (the sleeve of Wenzel covers the forearm, wrist, and hand as shown in Fig. 3; the sleeve is capable of mitigating spread of diseases and viruses as claimed, since it covers the wearer; see Fig. 3). 
Regarding claim 11, the adjustable sleeve is configured to cover the forearm of the user in a compressed position to mitigate spread of diseases and viruses (the sleeve of Wenzel is capable of covering the forearm in a compressed position since the sleeve could be positioned in such a manner and is capable of mitigating spread of diseases and viruses as claimed). 
Regarding claim 12, the adjustable sleeve is configured to adjust to cover any of the forearm, the wrist, and the hand of the user (the sleeve of Wenzel could be adjusted to cover any of the forearm, wrist, or hand since the sleeve is connected only by the elastic and is capable of being repositioned as needed). 
Further with respect to claims 4-6 and 8-12, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 15, the single layer fabric of Wenzel modified in view of Ando is a nonwoven material (the antibacterial fabric of Ando is a nonwoven material as disclosed in the Abstract and paras. 0010, 0029, and 0054).
Regarding claim 16, Ando discloses that the nonwoven antibacterial fabric may include polyester (polyester fiber; para. 0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester antibacterial fabric for the towel of Wenzel since polyester is a conventional fiber known to be used in antibacterial fabrics as taught by Ando, and one of skill in the art would be motivated to use the fabric of Ando for the towel of Wenzel in order to inhibit the growth of bacteria in the cloth, as taught by Ando.
Regarding claim 17, Wenzel does not disclose that the sleeve is glued, but does show that the edges of the cloth are attached together to form a tubular shape (see Fig. 1, which appears to show the edges as stitched together). Gluing and stitching are considered to be equivalent ways of joining fabric. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the edges by gluing to form the tubular structure of Wenzel since gluing is a conventional way to attach fabric parts together, and gluing and stitching are equivalent ways to join fabric. The selection of either of these known equivalents to secure the edge of the sleeve of Wenzel would be within the level of ordinary skill in the art. 

Regarding claim 19, the open lower end of the adjustable sleeve is configured to adjust in a compressed position to cover less than the entirety of the forearm, the wrist, and the hand of the user (the sleeve of Wenzel is capable of being compressed and positioned as claimed due to the flexibility of the cloth and since it is connected only by the elastic and therefore is capable of being repositioned as needed).
Regarding claim 20, Wenzel modified in view of Ando discloses the claimed structure as well as understood, in that the sleeve of Wenzel comprises an interior surface of the adjustable sleeve and an exterior surface of the adjustable sleeve is the same layered material (the interior surface and exterior surface of the sleeve of Wenzel comprise the same material, since they are formed by the same piece of cloth shown in Fig. 1).


Claims 1-6, 8-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (GB 396,338) in view of Ando et al (US 2018/0355525).
Williams discloses a protective apparatus comprising: 
an adjustable sleeve (see Figs. 1-4; pg. 1, col. 2, lines 65-67) made of a single layer of fabric (cloth shown in Fig. 1; see cloth disclosed on page 1, col. 1, line 20 and 
an open upper end of the adjustable sleeve (an open upper end is formed along top edge A; Figs. 1-2) and an open lower end of the adjustable sleeve (an open lower end is formed along bottom edge B; Figs. 1-2),
the open upper end of the adjustable sleeve configured for placement on the forearm or the wrist of the user (see Fig. 4), wherein the open upper end of the adjustable sleeve includes elastic that secures the open upper end of the adjustable sleeve into place onto the forearm or the wrist of the user (see pg. 1, col. 2, lines 45-46 and 54-57); and
the open lower end of the adjustable sleeve configured for compressible movement of the adjustable sleeve to a desired position along the forearm, the wrist, and the hand of the user (the apparatus is capable of being used as claimed), wherein the open lower end of the adjustable sleeve is configured to not secure to the forearm, the wrist, and the hand of the user (the lower end B is free of fasteners or securing means as shown in Figs. 1-5; col. 2, lines 65-69).
Williams does not disclose that the fabric is antibacterial, however it is well known to use antibacterial fabrics for such devices.  Ando discloses an antibacterial fabric which may be used as towel [0054]. Ando teaches that the antibacterial fabric is a cloth which inhibits the growth of bacteria and maintains antibacterial effect longer than conventional antibacterial materials and is safer than chemically treated antibacterial fabrics (see Abstract and paras. 0010-0011, 0029, and 0031).  Since Ando discloses that the cloth may be used for a towel [0054], one of skill in the art would be motivated 
Regarding claim 2, Williams discloses the elastic is sewn into a band of the open upper end (A) of the adjustable sleeve (see col. 2, lines 45-46, disclosing that the top edge A is hemmed and a piece of elastic tape of cord is inserted therein) and configured to be the only point of securing attachment on the forearm, the wrist, and the hand of the user (see Figs. 1-5; col. 2, lines 65-70).
Regarding claim 3, Williams discloses the open upper end of the adjustable sleeve (along edge A) and the open lower end of the adjustable sleeve (along edge B) are substantially the same width (edges A and B are the same width; see Figs. 1 and 2).
Regarding claim 4, the adjustable sleeve of Williams is configured to cover the forearm, the wrist, and the hand of the user in an extended position to mitigate spread of diseases and viruses (the sleeve of Williams is capable of covering the forearm, wrist, and hand since the sleeve is held on the arm only by the elastic and therefore is capable of being repositioned as needed for a particular user, e.g., to an extended position that would cover the parts and therefore would presumably be capable of mitigating spread of diseases and viruses as claimed). 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is 
Regarding claim 5, the adjustable sleeve of Williams can be compressed from the open lower end of the adjustable sleeve toward the open upper end of the adjustable sleeve to a desired position (i.e. the sleeve of Williams is capable of being compressed since the sleeve is made of flexible, bendable material and is connected only by the elastic and therefore is capable of being repositioned as needed for a particular use). 
Regarding claim 6, the adjustable sleeve of Williams is configured to cover the forearm and the wrist of the user in a compressed position to mitigate spread of diseases and viruses (the sleeve of Williams is capable of covering the forearm and wrist since it can be scrunched up or compressed due to its flexibility and can be repositioned as needed for a particular use, and would be capable of mitigating spread of diseases and viruses as claimed). 
Regarding claim 8, the adjustable sleeve of Williams is not attached to any other garment or device to mitigate spread of diseases and viruses (the sleeve is not attached to any other garment or device when used as shown in Fig. 4). 
Regarding claim 9, the adjustable sleeve acts as a hand covering of the user to mitigate spread of diseases and viruses (the sleeve of Williams acts as a hand cover as 
Regarding claim 10, the adjustable sleeve is configured to cover the forearm, the wrist, and the hand of the user to prevent the forearm, the wrist, and the hand of the user from directly contacting a surface to mitigate spread of diseases and viruses (the sleeve of Williams is capable of covering the forearm, wrist, and hand and is capable of being repositioned as needed for a particular use; the sleeve is capable of mitigating spread of diseases and viruses as claimed; see Fig. 4). 
Regarding claim 11, the adjustable sleeve is configured to cover the forearm of the user in a compressed position to mitigate spread of diseases and viruses (the sleeve of Williams is capable of covering the forearm since the sleeve could be positioned in such a manner and is capable of mitigating spread of diseases and viruses as claimed). 
Regarding claim 12, the adjustable sleeve is configured to adjust to cover any of the forearm, the wrist, and the hand of the user (the sleeve of Williams could be adjusted to cover any of the forearm, wrist, or hand since the sleeve is connected only by the elastic and is capable of being repositioned as needed). 
Further with respect to claims 4-6 and 8-12, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claim 14, the single layer fabric is printable (the cloth of the sleeve of Williams, or the cloth of Williams modified in view of Ando, is “printable” since it is 
Regarding claim 15, the single layer fabric of Williams modified in view of Ando is a nonwoven material (the antibacterial fabric of Ando is a nonwoven material as disclosed in the Abstract and paras. 0010, 0029, and 0054).
Regarding claim 16, Ando discloses that the nonwoven antibacterial fabric may include polyester (polyester fiber; para. 0112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polyester antibacterial fabric for the polisher cloth of Williams since polyester is a conventional fiber known to be used in antibacterial fabrics as taught by Ando, and one of skill in the art would be motivated to use the fabric of Ando for the cloth of Williams in order to inhibit the growth of bacteria in the cloth, as taught by Ando.
Regarding claim 17, Williams does not disclose that the sleeve is glued, but does teach that the edges C of the cloth are stitched together (col. 1, lines 41-42). Stitching and gluing are considered to be equivalent ways of joining fabric. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute gluing for the stitching of Williams since these are equivalent ways to join fabric, and the selection of either of these known equivalents to secure the edge of the sleeve of Williams would be within the level of ordinary skill in the art. 
Regarding claim 18, the open lower end of the adjustable sleeve is configured to adjust in an extended position to cover the forearm, the wrist, and the hand of the user to mitigate or prevent spread of COVID-19 (the sleeve of Williams is capable of adjusting in an extended position to cover the forearm, wrist, and hand since the sleeve 
Regarding claim 19, the open lower end of the adjustable sleeve is configured to adjust in a compressed position to cover less than the entirety of the forearm, the wrist, and the hand of the user (the sleeve of Williams is capable of being compressed and positioned as claimed due to the flexibility of the cloth and since it is connected only by the elastic and therefore is capable of being repositioned as needed).
Regarding claim 20, Williams discloses the claimed structure as well as understood, in that the sleeve of Williams comprises an interior surface of the adjustable sleeve and an exterior surface of the adjustable sleeve is the same layered material (the interior surface and exterior surface of the sleeve of Williams comprise the same material, since they are formed by the same piece of cloth shown in Figs. 1-2; col. 1, lines 38-42).
Regarding claim 21, the apparatus of Williams comprises an elastic thread sewn into a hem on the open upper end of the adjustable sleeve (Williams discloses that an elastic cord is sewn into a hem on the open upper end of the sleeve; col. 2, lines 45-46; this elastic cord is considered to form an elastic thread as recited in claim 21).
 Williams discloses an apparatus as in independent claim 22, comprising:
a tubular adjustable sleeve (see Figs. 2-4) made of a single layer of fabric (cloth disclosed on page 1, col. 1, line 20 and col. 2, line 10) configured to be independently worn to enclose a forearm, a wrist, and a hand of a user during use (see Fig. 4), wherein the tubular adjustable sleeve is configured to cover the forearm, the wrist, and 
an open upper end of the tubular adjustable sleeve (an open upper end is formed along top edge A; Figs. 1-2) and an open lower end of the tubular adjustable sleeve (an open lower end is formed along bottom edge B; Figs. 1-2), wherein the open upper end of the tubular adjustable sleeve and the open lower end of the tubular adjustable sleeve are substantially the same width (edges A and B have the same width; see Figs. 1-2), the open upper end of the tubular adjustable sleeve configured for placement on the forearm or the wrist of the user (Fig. 4), wherein the open upper end of the tubular adjustable sleeve includes an elastic band (see pg. 1, col. 2, lines 45-46 and 54-57) that secures the open upper end of the tubular adjustable sleeve into place onto the forearm or the wrist of the user (see Fig. 4) and configured to be the only point of securing attachment on the forearm, the wrist, and the hand of the user (col. 2, lines 65-70); and 
the open lower end of the tubular adjustable sleeve configured for compressible movement of the tubular adjustable sleeve to a desired position along the forearm, the wrist, and the hand of the user (the sleeve is made of flexible, bendable cloth which is capable of being scrunched or compressed to a desired position along the forearm wrist and/or hand as claimed).  
Williams does not disclose that the fabric is non-woven and antibacterial, however it is well known to use antibacterial nonwoven fabrics for such devices.  Ando discloses a nonwoven antibacterial fabric which may be used as towel [0054]. Ando teaches that the nonwoven antibacterial fabric is a cloth which inhibits the growth of .

Response to Arguments
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.  It is noted that the amendments to the claims have necessitated a new grounds of rejection, specifically the rejection of the claims as obvious over Wenzel in view of Ando, and Williams in view of Ando.  Applicant’s arguments as to Wenzel are addressed below.
	Applicant argues that Wenzel’s towel has a double thickness.  The examiner respectfully disagrees. Wenzel discloses that the “double thickness” of the flattened towel has a width of 4-6 inches at the top and a width of 10-15 inches at the bottom (col. 2, lines 36-41). “Double thickness” in this context means that this towel measurement is taken with the fabric in flattened tubular form, the “double” thickness being formed by the upper layer of fabric and the lower layer of fabric which form the sides of the flattened tube. The tube is shown in this flattened state, thus forming a “double 
Applicant also argues that the towel of Wenzel has a flared shape and therefore does not have upper and lower ends of the same width.  The examiner agrees that the towel of Wenzel has a flared shape, however this limitation of the upper and lower ends being of the same width is not recited in the claims which have been rejected in view of Wenzel.  Claims 3 and 22 recite this structure, and these claims have been rejected in view of Williams, which discloses a tubular shape having upper and lower ends of the same width.  Furthermore, the recitation of the ends being of substantially the same width constitutes new matter, as discussed in the rejection under 112 above. The application as originally filed does not disclose that the upper end and lower end are the same width. The specification discloses that the sleeve has “a tubular configuration of any shape as best shown in FIG. 1 and 2”.  Fig. 1 appears to show the tubular configuration as having a smaller width at the upper end 13 than at the lower end 15. 
	Applicant argues that Wenzel discloses that the towel is “reversely folded back and fastened” and the towel of Wenzel is not “compressible” such that it can be moved to a desired position along the arm as claimed.  The examiner notes that the fabric disclosed by Wenzel, as well as the fabric of Wenzel modified in view of Ando, is bendable and flexible and therefore could be scrunched up and compressed along the arm as desired. Wenzel does disclose that the towel can be folded back and fastened “if .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the references cited on attached PTO-892, which disclose hand/arm covers having structures similar to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/AMY VANATTA/Primary Examiner, Art Unit 3732